Citation Nr: 1437839	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1967 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was previously before the Board in July 2012, at which time the issue currently on appeal was remanded for additional development.  

FINDINGS OF FACT

1. Competent and persuasive medical evidence of record reflects that the August 2012 private audiological examination findings are invalid.
 
2. The most probative evidence reflects that bilateral hearing loss is manifested by no worse than Level I hearing loss in the right ear and Level II hearing loss in the left ear.

CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that the Veteran was provided the required notice in a letter dated July 2005. The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in March 2008, May 2010, and September 2012, and these reports are adequate to enable the Board to render an opinion as to the appropriate rating to be assigned.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).
The Veteran contends that his bilateral hearing loss disability should be awarded a compensable evaluation throughout the appeal period.  Based on a review of the record, the Board finds there was no period during the course of the appeal in which the Veteran's bilateral hearing loss warranted a compensable rating.

During the course of the appeal, the Veteran was afforded three VA examinations that assessed the level of hearing impairment.  On the March 2008 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
15
15
30
20
LEFT
25
20
15
30
23

The pure tone threshold average was 20 in the right ear and 22.5 in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.

Applying the findings of the March 2008 VA examination to Table VI shows that the Veteran had Level II impairment in each ear.  Since these findings do not represent an exceptional hearing pattern and since the examiner did not certify that the use of the speech discrimination test is not appropriate, the findings were then applied to Table VII. 38 C.F.R. §§ 4.85, 4.86 (2013).  Based on application of Table VII, the Veteran's bilateral hearing impairment was consistent with a noncompensable (0 percent) rating.

On the May 2010 VA audiological evaluation, pure tone thresholds, in decibels, could not be established.  Speech audiometry revealed speech recognition ability of 90 percent in each ear.  The examiner stated that diagnostic emmittance measurements revealed normal inner ear function.  The examiner reported that while the Veteran's word recognition ability was good, pure tone data was considered invalid and not representative of the Veteran's true organic thresholds.    

The Veteran was afforded another VA audiological evaluation in September 2012.  Pure tone thresholds, in decibels, could not be established.  Speech audiometry was determined too unreliable to score.  The examiner noted that the Veteran was given the benefit of the doubt and given a variety of tests to obtain a reliable threshold and word recognition results, but that behavioral results were inconsistent and could not be used for rating purposes.  The examiner noted that the Veteran's speech reception thresholds were 15 dBHTL bilaterally, and his auditory pure tone averages were 60 dBHTL, which were inconsistent with his records and unreliable.  Repetition of testing did not help.  When the examiner presented word lists for speech recognition at 60 dBHTL, the Veteran either repeated the word correctly or said half the word, which would be impossible if his auditory thresholds were 60 dBHTL.  The examiner stated that such errors were not typical of errors made by hearing-impaired individuals, and were more consistent with non-organic hearing loss.  The examiner also noted that the Veteran conversed with the examiner at normal and soft conversational speech levels, and did not use hearing aids, which would be impossible at 60 dBHTL.  

To obtain more objective measurements of auditory functions, the examiner performed Otoacoustic Emissions (OAEs).  The results revealed the presence of emissions throughout the entire 1400-8000 Hz frequency region for the right ear (which was consistent with normal outer hair cell function or at worst mild hearing loss), and presence of emissions from 1400 to 4000 Hz in the left ear, with reduced amplitudes at 6000-8000 Hz (which was consistent with normal outer hair cell function or no worse than mild hearing loss).  The examiner noted that these results contradicted the moderately severe hearing loss the Veteran demonstrated on pure tones, and that the findings were consistent with the normal speech reception thresholds obtained.  The examiner also performed acoustic reflex thresholds and decay, which were present at normal hearing threshold levels and would not have been present at these levels with 60 dBHTL hearing loss.  
The examiner acknowledged that the Veteran mentioned that a private opinion he obtained showed severe hearing loss, but that, based on the results obtained by the examiner, such severe hearing loss was not possible unless the thresholds represented non-organic hearing loss.  The examiner opined that the March 2008 VA examination most likely represented the Veteran's current auditory thresholds and word recognition.  The examiner once again underscored that she had no difficulty communicating with the Veteran during the examination, even at soft speech levels without the benefit of visual cues.     

The record also contains a private audiological from August 2012. This private report was provided in graphic representations without clear numerical interpretation as to the exact pure tone thresholds found.  However, the Board cannot discount audiograms simply because they are in graphical form.  A clear graphical audiogram can be interpreted by the Board, as interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471, 474 (1995); cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).  In addition, the Veteran's representative has provided an interpretation of the audiogram results in the brief submitted in July 2014.

The Board interprets the August 2012 private audiological evaluation's pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
85
90
85
84
LEFT
55
60
60
70
61

The pure tone threshold average was 84 in the right ear and 61 in the left ear.  While it is clear that the tests included speech discrimination testing, it was not clearly indicated that the required Maryland CNC was used. The private audiogram indicated a diagnosis of sensorineural hearing loss.

The August 2012 private audiogram is invalid for the purposes of establishing a rating since the formula used to determine hearing acuity requires a Maryland CNC discrimination test and, as noted, the private records did not indicate that this particular test was used to assess speech discrimination.

However, even if the speech discrimination testing is determined to be the Maryland CNC test, the Board finds that the August 2012 private audiological evaluation is entitled to little, if any, probative value with respect to the current severity of the Veteran's hearing loss disability.  Rather, the Board finds the results in the September 2012 VA examination to be the most probative evidence of the severity of the Veteran's bilateral hearing loss. The September 2012 examiner conducted objective measurements of auditory function in the form of OAEs which demonstrated no indication of the severity of hearing loss reported in the August 2012 private audiological report. The examiner also performed objective acoustic reflex thresholds and decay, which demonstrated findings that would be present at normal hearing threshold levels and would not have been present if his hearing impairment had been as severe as indicated in the August 2012 private results.  

Moreover, the September 2012 examiner noted that she spoke to the Veteran in soft and normal conversational levels and he had no problem hearing her even without a hearing aid or nonverbal cues. She noted that his repetition of only parts of words on testing was not consistent with sensorineural hearing loss, and that such severe hearing loss as indicated by the private audiogram was not possible unless the thresholds represented non-organic hearing loss.  The Board notes that the private audiogram indicated sensorineural hearing loss and not non-organic hearing loss and that the Veteran has not been diagnosed or service-connected for non-organic hearing loss.  

The September 2012 examiner ultimately opined, based on the examination and her objective testing, that the March 2008 VA examination most likely represented the Veteran's current auditory thresholds.  Her findings are thorough, supported by her medical expertise, objective testing, observation, and a complete rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). The August 2012 private audiology results were inconsistent with testing results from the March 2008 VA examination and the findings on the September 2012 VA examination.  They contained no additional objective testing or opinion as to the accuracy of the reported findings. Accordingly, the Board finds that the conclusions of the 2008 and 2012 VA examiners are persuasive and the most probative evidence regarding the severity of the Veteran's bilateral hearing loss. The Board has reviewed the medical and lay evidence of record, and finds that the preponderance of the evidence is against the claim for an initial compensable rating for bilateral hearing loss.

As a final matter, the Board has considered whether the Veteran's bilateral hearing loss disability, his only service-connected disability, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Fisher v. Principi, 4 Vet. App. 57 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for more severe hearing loss than is shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In summary, the most probative evidence indicates that the Veteran's hearing loss falls clearly within the criteria for a noncompensable evaluation for the duration of the claim.  Therefore, the assigned noncompensable rating for bilateral hearing loss is proper throughout the appeal period and a higher rating for bilateral hearing loss is denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial compensable disability rating for a bilateral hearing loss disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


